Citation Nr: 1024143	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  02-01 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-
operative residuals of torn ligaments and cartilage of the 
right knee.

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right knee for the period prior to 
June 19, 1998, in excess of 20 percent for the period from 
June 19, 1998, to August 7, 2000, and in excess of 40 percent 
for the period beginning August 7, 2000.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied entitlement to a 
rating in excess of 10 percent for the residuals of right 
knee torn ligaments and cartilage repair with traumatic 
arthritis.  The Veteran subsequently perfected an appeal from 
that determination. 

In an April 1999 rating decision, the RO continued a 10 
percent rating for the post-operative residuals of torn 
ligaments and cartilage of the right knee, but granted a 
separate rating for traumatic arthritis of the right knee.  A 
10 percent rating was assigned for traumatic arthritis 
effective from December 7, 1994, and a 20 percent rating was 
assigned from June 19, 1998.  Although the RO notified the 
Veteran that the April 1999 rating action constituted a total 
grant of the benefits sought on appeal, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when higher schedular evaluations are possible after an 
increased award on appeal the issue of entitlement to an 
increased rating remains before the Board.  See AB v. Brown, 
6 Vet. App. 35 (1993).

In a December 2000 rating decision the RO, in pertinent part, 
granted an increased 40 percent disability rating for 
traumatic arthritis of the right knee, effective August 7, 
2000; continued a 10 percent rating for post-operative 
residuals of torn ligaments and cartilage of the right knee; 
and denied entitlement to TDIU.  In a December 2000 notice of 
disagreement, the Veteran asserted that a 50 percent 
schedular rating was warranted for his traumatic arthritis of 
the right knee.  A February 2002 decision continued the 
assigned 40 percent rating for traumatic arthritis and 
"restored" a 20 percent rating for post-operative residuals 
of torn ligaments and cartilage of the right knee, effective 
November 21, 1967.  

Relevant to the Veteran's traumatic arthritis of the right 
knee, as he has been assigned staged ratings during the 
course of appeal, the Board has characterized this issue as 
shown on the first page of the decision.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Moreover, the Board notes that the Veteran, in his 
hearing testimony and documents of record, has argued that 
there has been clear and unmistakable error (CUE) in 
decisions that have assigned the effective dates for his 
disability ratings.  Specifically, he has alleged that, due 
to inadequate VA examinations, he was not assigned a combined 
60 percent rating for his right knee disabilities until 
August 7, 2000.  Rather, he contends, he should be assigned 
such a rating prior to such date.  However, as the Veteran 
filed his claim for an increased rating in December 1994, and 
the current ratings assigned to his right knee post-operative 
residuals and traumatic arthritis, as reflected on the first 
page of the decision, are before the Board for consideration, 
there is no final decision relevant to these issue in which 
to allege CUE.  

The Board also observes that, in an August 2002 rating 
decision, the RO established service connection for a right 
knee scar and assigned a noncompensable rating effective from 
November 21, 1967.  The Veteran expressed disagreement with 
the assigned rating for this scar and, in a May 2003 rating 
decision, the RO granted an increased 10 percent rating 
effective from December 7, 1994.  It was noted that the 
rating represented the maximum schedular rating possible for 
this disability and that the award was a complete grant of 
the benefit sought on appeal.  A combined 60 percent rating 
for all of the Veteran's right leg disabilities has been 
assigned effective from August 7, 2000.  

In a May 2006 decision, the Board denied increased ratings 
for the Veteran's service-connected right knee disabilities 
and remanded the issue of entitlement to a TDIU for further 
development.  Thereafter, the Veteran appealed the Board's 
denial of his increased rating claims to the Court.  In 
December 2007, the Court issued a Memorandum Decision 
vacating and remanding the Veteran's increased rating claims 
for readjudication based on the Board's misapplication of 38 
C.F.R. 
§ 3.321(b)(1) governing extra-schedular ratings.  Therefore, 
in January 2009, the Board remanded such increased rating 
claims as well as the Veteran's claim for a TDIU for 
additional development.  However, as will be explained below, 
the Board finds that another remand is necessary.  Therefore, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.

In August 1995 and November 2004, the Veteran testified 
before Decision Review Officers sitting at the RO and, in 
March 2006, he testified at a video-conference hearing before 
the undersigned Veterans Law Judge.  Copies of the 
transcripts from all the hearings are of record.  


REMAND

As indicated previously, the Board previously remanded this 
case in January 2009.  At such time, the Board directed that 
the Veteran be afforded a VA examination in order to assess 
the current nature and severity of his service-connected 
right knee disabilities as well as the impact such have on 
his employability and, thereafter, ordered that his claims be 
readjudicated, to include consideration as to whether extra-
schedular evaluations under 38 C.F.R. § 3.321 are applicable.

Specifically, in January 2009, the Board determined that, as 
the Veteran had submitted a private medical record (i.e., an 
October 2004 statement from Dr. Badolato), which indicates 
that he is unemployed as a result of the severity of his 
combined right knee disabilities, and the record did not 
otherwise indicate such a level of unemployment or frequent 
hospitalizations that would interfere with employment, 
further opinion was necessary in order to determine the 
extent of his disabilities' effect on his employability.  
However, while on remand, the Veteran failed to report for 
his scheduled VA examination without good cause and indicated 
in numerous statements that he would not be attending any 
future VA examinations that may be scheduled.  

Even so, the January 2009 remand directives then required 
that the RO/AMC readjudicate the claims on appeal, to include 
consideration as to whether extra-schedular evaluations under 
38 C.F.R. § 3.321 are applicable.  (Emphasis added).  In the 
April 2010 supplemental statement of the case, the RO/AMC 
noted that the Veteran failed to report for his scheduled VA 
examination without good cause and, as such, denied his 
claims under 38 C.F.R. § 3.655 (when a claimant fails to 
report for an examination in conjunction with a claim for an 
increased rating of a service-connected disability, the claim 
shall be denied unless good cause is established as to why 
the claimant failed to appear).  The RO/AMC did not address 
whether, based on the record, extra-schedular consideration 
was warranted under 38 C.F.R. § 3.321.  Therefore, another 
remand is necessary in order for the RO/AMC to readjudicate 
the claims on appeal, to include consideration as to whether 
extra-schedular evaluations under 38 C.F.R. § 3.321 are 
applicable.  In this regard, the Board is obligated by law to 
ensure that the RO/AMC complies with its directives; where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Relevant to the Veteran's claim for a TDIU, such could 
potentially be impacted by the outcome of his claims for 
increased ratings for his right knee disabilities. Therefore, 
before the TDIU issue can be addressed on appeal, the 
Veteran's increased rating claims must be addressed.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, 
consideration of the merits of the Veteran's claim a TDIU 
should be deferred pending the readjudication of his 
increased rating claims.

Accordingly, the case is REMANDED for the following action:

The Veteran's claims should be 
readjudicated, to include consideration as 
to whether extra-schedular evaluations 
under 38 C.F.R. § 3.321 are applicable.  
In readjudicating the claims, the RO/AMC 
should consider all the evidence of record 
addressing the impact the Veteran's 
service-connected right knee disabilities 
have on his employability, i.e., Dr. 
Badolato's October 2004 statement and the 
Social Security Administration (SSA) 
records.  If the claims remain denied, the 
Veteran should be issued a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


